Citation Nr: 0629900	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected left elbow scar.

2.  Entitlement to an increased (compensable) rating for 
service-connected right wrist scar.

3.  Entitlement to an increased (compensable) rating for 
service-connected right leg scar.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1957. 

In a May 1958 rating action, service connection was granted 
for various residuals of a January 1957 motor vehicle 
accident, to include scars on various extremities, for which 
noncompensable disability ratings were assigned.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) in which the RO, inter alia, denied 
increased (compensable) ratings for the service-connected 
scars and TDIU.  The veteran perfected an appeal as to those 
issues.

In January 2004, the Board remanded the claims for increased 
(compensable) ratings for the scars and TDIU for further 
development.  After this development was accomplished, a 
supplemental statement of the case (SSOC) was issued in 
February 2006 which continued the denial of increased 
(compensable) ratings for the scars and TDIU.  These issues 
are once again before the Board.

Representation

A letter was sent to the veteran by the Board on November 26, 
2003 in which he was informed that VA had recently revoked 
his attorney's authority to represent claimants before VA.  
The veteran was informed of several choices he had as to 
representation, including representing himself, appointing a 
veterans' service organization to represent him, or 
appointing another attorney or agent to represent him.  
According to a written response dated on December 2, 2003, 
the veteran desired to represent himself and requested that 
VA proceed with his appeal.
The veteran remains unrepresented. 




Remanded issue

The issue of the veteran's entitlement to TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Issues not on appeal

In the March 2002 rating action, the RO also denied increased 
ratings for a left wrist disability, a right wrist disability 
and a coccyx disability.  The veteran perfected an appeal as 
to those issues.  In January 2004, the Board denied those 
three claims.  The veteran has appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  To the Board's knowledge, the Court has taken no 
action on those issues.  In any event those issues are not 
currently in appellate status before the Board.  

In an April 2006 statement, the veteran indicated that he is 
seeking service connection for a back disability and for 
diabetes mellitus and loss of hair [all three claim  had been 
previously denied].  Those three issues are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
left elbow scar is superficial, well healed and essentially 
asymptomatic, with no limitation of function of the left 
elbow.

2.  The medical evidence indicates that the service-connected 
right wrist scars are painful to palpation.

3.   The medical evidence indicates that the service-
connected right leg scar is tender to palpation.

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to any of the veteran's service-connected 
scars, so as to render impractical the application of the 
regular schedular standards.

CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
service-connected left elbow scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes, 7804, 7805 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2002).

2.  The criteria for an increased disability rating, 10 
percent, for the service-connected right wrist scars have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

3.  The criteria for an increased disability rating, 10 
percent, for the service-connected right leg scar have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002). 

4.  The criteria for increased disability ratings for any of 
the service-connected disabilities on appeal on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased (compensable) ratings for 
his service-connected scars of the left elbow, right wrist, 
and right leg.  Because adjudication of these issues involves 
the application of identical law to similar facts for the 
sake of economy the Board will address all three issues 
together, to the extent practicable.     

As is described elsewhere in this decision, the remaining 
issue on appeal, TDIU, is being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the Board and RO informed the veteran of VA's duty 
to assist him in the development of his claims in letters 
dated in January 2003 and February 2004, which were 
specifically intended to address the requirements of the 
VCAA.  

The January 2003 VCAA letter informed the veteran that 
evidence needed to substantiate his claims for scars of the 
left elbow, right wrist, and right leg "would be evidence 
tending to show that you meet the criteria for a higher 
rating under the appropriate diagnostic codes for each 
disability."  See the January 2003 VCAA letter, page 1.  The 
February 2004 VCAA letter informed the veteran that "[t]o 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that the 
your service-connected disability has gotten worse."  See 
the February 2004 VCAA letter, page 5.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.

As for the evidence to be provided by the veteran, he was 
specifically advised in the February 2004 VCAA letter to 
inform VA of medical evidence pertaining to his service-
connected disabilities and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA health care provider and medical care facility 
that treated him for the relevant service-connected 
disabilities.  Moreover, in the February 2004 VCAA letter, 
the veteran was informed that VA would be scheduling him for 
a medical examination.  [A VA examination was conducted later 
in February 2004.]

As for evidence to be obtained by VA, the February 2004 VCAA 
letter advised the veteran that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

Furthermore, in the January 2003 VCAA letter, the Board 
specifically informed the veteran to submit any evidence in 
his possession that pertained to his claims.  The February 
2004 VCAA letter told the veteran that he may submit any 
evidence himself that is not of record.  This request was 
unlimited; that is, it can reasonably be read to encompass 
any and all evidence in the veteran's possession.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the above-mentioned VCAA letters were issued after the 
initial adjudication of the claims in March 2002.  The 
veteran's claim was readjudicated by the RO, following the 
issuance of VCAA letters in January 2003 and February 2004, 
and after that the veteran was allowed the opportunity to 
present evidence and argument in response.  See the 
Supplemental Statement of the Case (SSOC) issued in February 
2006.  The Board accordingly finds that there is no prejudice 
to the veteran.  Furthermore, the veteran has not alleged any 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) [timing errors do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

There is no question about element (1), veteran status.  
Elements (2) and (3) are also not at issue, as service 
connection has already been granted for the service-connected 
disabilities.  Moreover, as explained above, the veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to his current level of disability, 
element (4).  Because the Board concludes below that the 
claim for an increased rating for the left elbow scar is 
denied, any question as to the appropriate effective dates to 
be assigned for those disabilities are rendered moot.  

As will be discussed in greater detail below, higher ratings 
for the right wrist and right leg scar are being granted by 
the Board in this decision.  It is not within the Board's 
jurisdiction to assign an effective date for a higher 
disability rating.  The Board is confident that prior to 
doing so, the agency of original jurisdiction will provide 
the veteran with appropriate notice under Dingess.  

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The evidence of record includes service medical records and a 
report of VA examination, which will be described below.

A review of the record suggests that the veteran who is now 
78 years old may be receiving Social Security disability 
benefits.  However, the veteran did not indicate that the 
records from the Social Security Administration (SSA) provide 
evidence of the severity of his service-connected scars.  
Therefore, although the TDIU claim is being remanded in part 
to obtain records from SSA (which may have a bearing on his 
employability), a remand to obtain records from SSA is not 
necessary for the increased rating claims, as they are not 
pertinent to such claims.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.]; see also 
Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2005).  Subsequent to VA revoking his former 
attorney's authority to represent claimants before VA, the 
veteran has not retained the services of a representative.  
He did not request a hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Specific rating criteria

While these claims were pending, the applicable rating 
criteria for the skin (including scars) were amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  The March 2002 rating decision and the August 2002 
Statement of the Case (SOC) reflect that the RO evaluated the 
veteran's disabilities under the previous criteria.  The 
February 2006 SSOC reflects that the RO has evaluated the 
veteran's disabilities under the revised criteria.  Thus, 
there is no prejudice in the Board's considering these 
issues.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003. 
The Board will therefore evaluate the veteran's service-
connected scars under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

(i.)  The former rating criteria

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 through 7805 (2002).  

Diagnostic Code 7800 provided ratings for scars of the head, 
face, or neck.  Diagnostic Codes 7801 and 7802 provided 
ratings for scars from second and third degree burns.  
Obviously, these provisions are not for application, given 
the nature of the veteran's disabilities.  Under Diagnostic 
Code 7803, a maximum 10 percent rating was assigned for scars 
which are poorly nourished, with repeated ulceration.  There 
is  no evidence of such scars in this case.  

Under former Diagnostic Code 7804, a maximum 10 percent was 
assigned for scars which are tender and painful on objective 
demonstration.  No higher rating was available under these 
provisions.  Under Diagnostic Code 7805, scars may be rated 
based on limitation on function of the part affected.

(ii.)  The current schedular criteria

Current Diagnostic Code 7800, like its predecessor, concerns 
scars of the head, face or neck and is therefore not 
applicable to this case.  Current Diagnostic Codes 7801 and 
7802, pertaining to scars, other than head, face, or neck, 
are also not applicable.  Diagnostic Code 7801 concerns scars 
which are deep and cause limited motion, of which there is no 
evidence in this case.  Current Diagnostic Code 7802, 
although concerning superficial scars, is also not 
applicable, since the clinical evidence establishes that the 
service-connected scars involve an areas far less than that 
required for a compensable rating under that diagnostic code 
[929 square centimeters or 144 square inches].  Photographic 
evidence of record shows that the veteran's scars are narrow, 
measuring less than one centimeter in width, and measure a 
total of 54 centimeters in length.  The total of 54 square 
centimeters in combination hardly approximates the 929 square 
centimeters which is required for a compensable rating.  

Under the new criteria, a maximum 10 percent rating is 
warranted for superficial, unstable scars under Diagnostic 
Code 7803.  As noted above, instability is not demonstrated 
with respect to any of the service-connected scars. 

A 10 percent rating is warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2005).

Diagnostic Code 7805 has not been changed.  Scars may also be 
evaluated on the basis of any related limitation of function 
of the body part that they affect. 

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The scars of the left elbow, right wrist, and right leg have 
all been rated by the RO under Diagnostic Code 7805.  As 
noted above, this diagnostic code rates based on limitation 
of motion of the affected part.  The Board finds that it is 
more appropriate to rate the scars under Diagnostic Code 7804 
in addition to Diagnostic Code 7805, since limitation of 
function is not clinically demonstrated with respect to any 
of the scars here under consideration, while there is some 
evidence of tender and painful scars.  As discussed above, 
other diagnostic codes used for rating scars are not 
applicable to the veteran's service-connected scars.  The 
veteran has not suggested than use of any other diagnostic 
code would be more appropriate.  

Schedular rating

(i.)  Left elbow scar

As noted above, the veteran's left elbow scar is currently 
evaluated under Diagnostic Code 7805, which provides that 
scars should be rated based on limitation of function of the 
affected part.  Review of the medical records reveals that 
the veteran's left elbow scar is unaccompanied by any 
functional loss.  The February 2004 VA examiner did not 
identify any functional loss, and there is no such functional 
loss associated with the scars anywhere in the medical 
records.  The scar was described as well healed and 
asymptomatic.  There was no limitation of motion in the left 
elbow.  A compensable evaluation based on functional 
limitation is therefore not warranted.

Neither pain nor tenderness was noted on February 2004 VA 
examination regarding the scars of the left elbow.   
Therefore, a compensable evaluation based on either the 
former or current versions of Diagnostic Code 7804 is not 
warranted. 
See 38 C.F.R. § 4.31 [in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown].

In summary, the medical evidence of record does not indicate 
that the veteran's left elbow scar causes limitation of 
motion or that it otherwise is of such severity as to warrant 
the assignment of 10 percent or higher ratings under 38 
C.F.R. § 4.118.  Accordingly, a compensable evaluation for 
the veteran's left elbow scar is denied.

(ii.) Right wrist scars

Photographs of the right wrist scars reveal that a 17-
centimeter scar wraps around almost the entire wrist.  The 
report of the February 2004 VA examination shows that there 
was pain on palpation of the right wrist. Therefore, it 
appears that the scars are painful on palpation.  

Although two scars are present in the right wrist, they are 
located in the same area and amount to the same disability.  
See 38 C.F.R. § 4.118 [scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with 
§ 4.25].  

With respect to limitation of function under Diagnostic Code 
7805, while the veteran had no motion in the right wrist, 
there is no indication that the scars are responsible.  
Indeed, the report of a March 2002 VA orthopedic examination 
and the February 2004 examination reveal that such ankylosis 
is due to a fusion of the right wrist (which is separately 
service connected), and not the right wrist scar.

Accordingly, a 10 percent disability rating is assigned for 
the right wrist scars under both the former and current 
versions of Diagnostic Code 7804.  This is the maximum 
schedular rating available.

(iii.)  Right leg scar

The report of the February 2004 VA examination reflects that 
the right leg scar is tender to the touch.  There is no 
evidence of functional limitation of the right wrist or right 
leg.  Thus, a 10 percent disability rating is assigned for 
the right leg scar under both the former and current versions 
of Diagnostic Code 7804.  This is the maximum schedular 
rating available.

Extraschedular consideration

In the February 2006 SSOC, the RO considered the matter of 
referral of the issues of increased ratings for the service-
connected scars for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the scars, and 
neither has the veteran.  The record does not show that the 
veteran has required frequent hospitalizations for any of his 
service-connected scars.  Indeed, it does not appear from the 
record that he has been hospitalized at all for any of his 
service-connected scars since active service.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
invoke consideration of the extraschedular provisions.  The 
veteran is currently unemployed, but there is nothing in the 
current evidence of record to indicate that any of the 
service-connected scars has caused impairment with 
employment.  The veteran has a number of significant 
disabilities, both service-connected and non service-
connected, which appear to be responsible for his 
unemployment.   

As discussed above, the left elbow scar is essentially 
asymptomatic.  The Board also notes the now assigned 10 
percent schedular ratings under Diagnostic Code 7804 for the 
right wrist and right leg scars.  Any current diminution in 
ability to secure and retain employment is reflected in the 
assigned ratings.  Indeed, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §4.1 (2005): "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].
 
In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased (compensable) disability rating 
for the veteran's service-connected left elbow scar is 
denied.

A 10 percent disability rating for the service-connected 
right wrist scars is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent disability rating for the service-connected 
right leg scar is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


REMAND

4.  Entitlement to TDIU.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

Social Security Administration records

In his January 2001 claim for TDIU, the veteran reported that 
he was receiving Social Security benefits.  Therefore, 
records from the Social Security Administration (SSA) should 
be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].

Bernard considerations

The veteran's TDIU claim should be readjudicated in light of 
the Board's grant of two separate 10 percent disability 
ratings for the service-connected right wrist and right leg 
scars.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  [The 
Board notes that the veteran's compensable service-connected 
disabilities result from a single accident and are now 60 
percent disabling under 38 C.F.R. § 4.25, thereby meeting the 
criteria for consideration under 38 C.F.R. § 4.16(a) (2005).]   

The Board additionally observes that, as has been noted in 
the Introduction, there are several recently raised and as 
now unresolved claims, to include whether the veteran has 
submitted new and material evidence to reopen previously 
denied claims of entitlement to service connection for a back 
disability, diabetes mellitus, and loss of hair.  In 
addition, any action taken by the Court on the three 
increased rating claims pending before that body may have an 
impact on the TDIU claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other].  Action on the veteran's TDIU claim should be done 
with this in  mind.

Accordingly, these issues are REMANDED for the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the veteran.  Any such 
records so obtained should be associated 
with the veteran's VA claims folder.

2.  After appropriately accounting for 
any pending claims, and after undertaking 
any additional development action it 
deems to be appropriate, VBA should 
adjudicate the veteran's claim 
entitlement TDIU.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


